MOSK, J.
I dissent.
The majority do violence to an unambiguous legislative plan for the orderly disposition of juvenile matters, they condone a bizarre procedure that includes approval of an improper ex parte communication to a judge where none is permitted by law, and then having wreaked havoc on existing statutes, they invent yet another elaborate procedural mechanism to avoid constitutional infirmity. This is indeed error compounded, and for no purpose remotely associated with either justice or judicial efficiency. It manifestly is not error “attributed to one of those failings which lean to virtue’s side.” (The Washington University v. Rouse (1869) 75 U.S. (8 Wall.) 439, 443 [19 L.Ed. 498, 500] (dis. opn. of Miller, J.).)
I
The Legislature has prescribed the procedure for requesting rehearing of a ruling by a juvenile court referee in Welfare and Institutions Code section 252. That section declares in relevant part that “At any time prior to the expiration of 10 days after service of a written copy of the order and findings of a referee, a minor or his parent or guardian may apply to the juvenile court for a rehearing.” (Italics added.) No language could be plainer. Moreover, neither this section nor any other provision of law in this state authorizes the prosecution to seek such a rehearing. The meaning of such silence is equally plain: under the rule of construction expressio unius est exclusio alterius (see, e.g., Southern Cal. Gas. Co. v. Public Utilities Com. (1979) 24 Cal.3d 653, 659 [156 Cal.Rptr. 733, 596 P.2d 1149]; People v. Nichols (1970) 3 Cal.3d 150, 161 [89 Cal.Rptr. 721, 474 P.2d 673]), a conclusion is inescapable that the omission is deliberate and the Legislature did not intend that the prosecution possess such a right.1
*598Despite this clear indication of legislative intent, the People in effect applied for a rehearing in the case at bar. The majority err in denying that “the district attorney invoked a right to ‘apply ... for a rehearing.’” {Ante, p. 592.) That is exactly what the prosecution announced it would do at the conclusion of the first disposition hearing, when the following colloquy took place between the referee and the deputy district attorney:
“Mr. Lowen: The People think the court has made a mistake, and in fact, we will be asking for a rehearing in the matter.
“The Court: A rehearing as to the disposition?
“Mr. Lowen: Yes.
“The Court: That is your prerogative.”
As I have just shown, however, the People did not have the “prerogative” of “asking for a rehearing” in this matter. Yet that is precisely what happened. On April 5, 1978—i.e., within the 10-day period prescribed by section 252 during which the minor or his parent or guardian may seek a rehearing—the District Attorney of Los Angeles, acting through his head deputy, juvenile division, wrote a letter on official stationery to Judge Smith of the Los Angeles Superior Court, asserting that “The District Attorney appearing as counsel for the People in the above case requests that the Court exercise its discretion pursuant to Welfare and Institutions Code section 253 and grant a rehearing on a disposition heard March 29, 1978 in Dept. 205 before Referee Howard Price.”
In the balance of the letter the district attorney presented his case for a rehearing. The majority concede, as they must, that the letter was written “in a tone of advocacy” {ante, p. 594, fn. 7) and “misstated both the evidence and the referee’s views” in important respects. {Ante, p. 596.) First, the letter purported to summarize both the evidence introduced at the adjudication hearing and the grounds upon which the referee acted at the disposition hearing, even though the writer of the letter had not been present at either proceeding. As to adjudication, the letter portrayed the minor as a traditional armed robber and omitted to *599mention the evidence relied on by the referee tending to show that the minor’s primary intent had been simply to shoplift. As to disposition, the letter itemized in detail the probation officer’s reasons for recommending commitment to the California Youth Authority (CYA); but gave only two reasons for the referee’s order of suitable placement, viz., (1) because it was the first time the minor had been declared a ward, and (2) because the referee assertedly “felt” that case law prohibited a CYA commitment when a minor had not previously been supervised at the local level. This recital was both incomplete and misleading: it omitted to state the several additional grounds on which the referee based his disposition,2 and it exaggerated the significance of certain remarks by the referee on the relevant case law.3
On another factual assertion—particularly damaging to the minor—the letter was flatly wrong: it claimed the referee “noted” that the minor had previously been arrested, inter alia, for the crime of murder. A reading of the transcript demonstrates that no such statement was ever made at the disposition hearing, by the referee or anyone else. And a glance at the probation officer’s report is enough to show that in making such a claim the district attorney once again grossly exaggerated the record.4
The letter-writer then proceeded to argue the case, again as an advocate, stating that “The District Attorney contends that the Referee’s ruling placing the minor in suitable placement is unwarranted by the facts and existing case law.” The ensuing argument was predicated in part, however, on the erroneous belief that the minor was pregnant. It also asserted that “suitable placement” meant an “open” facility that would “permit the minor to roam freely in the community”; again the record is to the contrary.5 Finally, the letter described the minor as *600“very mature and sophisticated,” although the referee—who observed the minor at the hearing while the letter-writer did not—characterized her offense as “very stupid” and repeatedly found her to be “unsophisticated.”
Section 252 prescribes that a petition for rehearing shall contain “a statement of the reasons such rehearing is requested.” It is undeniable that the letter of the district attorney in this case contained just such a statement, and was sent pursuant to his declared intent of “asking for a rehearing.” In short, although the letter purported to request the judge to exercise his discretion under section 253, in everything but name it amounted to an application for rehearing under section 252. It is wilfully naive for the majority to pretend otherwise. Indeed, the majority even concede that the scheme was successful: “Though [Judge Smith] gave no reasons, it seems fair to infer that the letter—inaccurate and unchallenged—had an intended effect.” {Ante, p. 596.) Such a conclusion is inevitable, for the judge acted prior to receiving a transcript of the proceedings before the referee.
The majority admit {ante, p. 591) that section 252 confers the right to apply for a rehearing “only on the minor” or his parent or guardian, and they “agree that the People have no such right” {ante, p. 592). What then is their authority? They turn to section 253,6 and build their entire holding on the slender reed that “We see nothing in section 253 ... that prohibits the court from receiving outside communications” before ordering a rehearing on its own motion. {Ante, p. 591.) But even if such an “outside communication” were proper when made by a truly disinterested person—a point I discuss next—none is now before us. Here we are faced rather with an “inside” communication by the chief protagonist in the case, the district attorney; and as shown above, the document is nothing less than a de facto petition for rehearing. To hold such a communication impliedly permissible under section 253 is to *601frustrate the legislative will so plainly expressed in section 252, i.e., that the minor but not the People have the right to petition for rehearing.
For different but equally compelling reasons the result should be the same even if the “outside communication” had come from someone other than the district attorney. The majority’s condonation of unsolicited letters to a judge from “other interested observers” or “anyone else” {ante, p. 592) adds an unprecedented and dangerous dimension to the judicial process. If such communications to a judge concerning a pending matter come from an attorney, they violate rule 7-108(B), Rules of Professional Conduct of the State Bar of California.7 And whether or not the “anyone else” is an attorney, the judge is prohibited from considering his “ex parte or other communications concerning a pending or impending proceeding” under canon 3A(4), California Code of Judicial Conduct. I can only conclude the majority have rewritten the rules that traditionally have governed our adversary judicial system. Henceforth judges may be persuaded to a conclusion not only in open court or by appropriate written briefs served on all parties, but also by unsolicited letters from casual observers or “anyone else.” The potential for evil in this singular method of procedure should be disturbing to all members of the bench and bar devoted to the orderly resolution of disputes.
II
Because the order granting a rehearing was invalid as a matter of statutory law, I find superfluous—and do not join in—the majority’s discussion of its claimed constitutional defects. I note in passing, however, that the elaborate panoply of due process rights decreed by the majority on this point further supports the view I express in Part I of this opinion. The majority hold that when a judge receives “an informal request for rehearing” he may not grant it “on his own motion” until the minor has been (1) notified of the request, (2) supplied with a copy thereof and all attachments thereto, (3) given access to all materials dehors the record that it calls to the judge’s attention, (4) advised that he may reply in writing, and (5) accorded a reasonable opportunity to do so. {Ante, p. 595.) Surely any communication that releases such a torrent of procedural formalities should be recognized for what it is: the *602functional equivalent of a formal application for rehearing by the People, an application for which no authority exists.
Bird, C. J., and Manuel, J., concurred.

An analogy may be drawn to Penal Code section 1238, which lists eight categories of judgments or orders from which the People are entitled to appeal in adult criminal cases. It is settled that the list is exclusive and the prosecution has no right to appeal from any judgment or order not specified in the statute. (See, e.g., People v. Drake (1977) 19 Cal.3d 749, 754 [139 Cal.Rptr. 720, 566 P.2d 622]; People v. Superior *598Court (Howard) (1968) 69 Cal.2d 491, 497-498 [72 Cal.Rptr. 330, 446 P.2d 138]; People v. Valenti (1957) 49 Cal.2d 199, 204-205 [316 P.2d 633], and cases cited.)


The referee stressed that the incident was merely an aborted shoplifting in which the minor was caught and reacted, that she had no history of violence, that this was the first time she had been declared a ward, that she had never been placed on probation before.


Although the referee at first expressed some concern about his authority to order a CYA commitment of a first offender, he concluded rather that any magistrate had the power to do so upon making the appropriate record and that less drastic alternatives were not mandatory but merely preferred.


The minor had never been arrested for murder. At age 16 she had once been arrested for possession of marijuana, but the district attorney declined to prosecute and the case was closed.


Thus at the first disposition hearing the referee specifically directed the probation department to place the minor in a “closed” setting, adding “And I emphasize ‘closed *600setting.’ I do not think it suitable to have her back in the community. She needs to be removed from the community and to be supervised in a closed setting at something less than Youth Authority.” The referee then sought to implement this directive by imposing, as a condition of placement, a specific prohibition against the minor’s leaving such facility without permission. Also contrary to the district attorney’s assertion is the fact that at the second disposition hearing an intake officer at the proposed “suitable placement” operated by the county probation department (Camp Holton) testified that the facility was not an “open” but a “closed” setting.


Section 253 provides: “A judge of the juvenile court may, on his own motion made within 20 judicial days of the hearing before a referee, order a rehearing of any matter heard before a referee.” (Italics added.)


“A member of the State Bar shall not directly or indirectly in the absence of opposing counsel, communicate with or argue to a judge or judicial officer, upon the merits of a contested matter pending before such judge or judicial officer, except in open court;..."